233 S.E.2d 507 (1977)
292 N.C. 391
STATE of North Carolina
v.
Willie Lee WILLIAMS, a/k/a Bubba Williams.
No. 6.
Supreme Court of North Carolina.
April 14, 1977.
*510 Rufus L. Edmisten, Atty. Gen., Charles M. Hensey, Asst. Atty. Gen., Jane Rankin Thompson, Associate Atty. Gen., Raleigh, for the State of North Carolina.
John Richard Newton and William B. Harris, III, Wilmington, for defendant-appellant.
HUSKINS, Justice:
Defendant contends the testimony of Joseph Sweat regarding defendant's participation in the armed robbery at K & B's Grocery Store on Castle Street and the murder of Thurston Smith should have been excluded since it put defendant's character in issue and its only relevancy was to show that defendant had committed another distinct, independent, separate crime. Admission of this evidence over objection constitutes defendant's first assignment of error.
It is a general rule of evidence that in a prosecution for a particular crime the State cannot offer evidence tending to show that the accused has committed another distinct, independent, separate offense. Exceptions to the general rule of inadmissibility, as well recognized as the rule itself, are discussed and documented by Mr. Justice Ervin in State v. McClain, 240 N.C. 171, 81 S.E.2d 364 (1954). The second and fifth exceptions there stated are pertinent here and read as follows:
"2. Where a specific mental intent or state is an essential element of the crime charged, evidence may be offered of such acts or declarations of the accused as tend to establish the requisite mental intent or state, even though the evidence discloses the commission of another offense by the accused." (Citations omitted.)
"5. Where evidence tends to prove a motive on the part of the accused to commit the crime charged, it is admissible, even though it discloses the commission of another offense by the accused." (Citations omitted.)
Stansbury formulates the rule thusly:
"Evidence of other offenses is inadmissible on the issue of guilt if its only relevancy is to show the character of the accused or his disposition to commit an offense of the nature of the one charged; but if it tends to prove any other relevant fact it will not be excluded merely because it also shows him to have been guilty of an independent crime." 1 Stansbury's North Carolina Evidence (Brandis rev. 1973) § 91.
Joseph Sweat testified, in effect, that defendant said he could not accompany Trooper Griffin to Burgaw to make bond for speeding because the authorities there would discover he was wanted for the murder of Thurston Smith in Wilmington during the K & B Grocery robbery on 10 September 1975, and for that reason he had to kill Trooper Griffin.
The challenged evidence was competent under the exception noted in State v. McClain, supra, to show both motive and intent. Moreover, Sweat's testimony was competent to show that Trooper Griffin was killed for the purpose of concealing another crime. State v. Beam, 184 N.C. 730, 115 S.E. 176 (1922). In fact, the robbery and murder at K & B's Grocery, the theft of the two cars for purpose of escape, and the murder of Trooper Griffin are so connected in point of time and circumstance that the trooper's murder cannot be fully shown without proving the other offenses. These crimes are all an integral link in the chain of events leading to Trooper Griffin's murder by the defendant. The challenged *511 evidence was competent and properly admitted. State v. Arnold, 284 N.C. 41, 199 S.E.2d 423 (1973); State v. Christopher, 258 N.C. 249, 128 S.E.2d 667 (1962); State v. Adams, 245 N.C. 344, 95 S.E.2d 902 (1957); State v. Fowler, 230 N.C. 470, 53 S.E.2d 853 (1949). Defendant's first assignment of error is overruled.
Defendant took the stand as a witness in his own behalf. On cross-examination the district attorney was permitted, over objection, to ask defendant whether he had committed certain named armed robberies on each day of the week preceding Trooper Griffin's murder, to which defendant responded that he had committed all except one of the armed robberies mentioned, including the robbery at K & B's Grocery on 10 September 1975. Admission of this evidence constitutes defendant's second assignment of error.
It has long been the rule that when a defendant in a criminal case testifies in his own behalf, specific acts of misconduct may be brought out on cross-examination to impeach his testimony. State v. Colson, 194 N.C. 206, 139 S.E. 230 (1927); 1 Stansbury's North Carolina Evidence (Brandis rev. 1973) § 111. Such cross-examination for purposes of impeachment is not limited to conviction of crimes. "Any act of the witness which tends to impeach his character may be inquired about or proven by cross-examination." State v. Sims, 213 N.C. 590, 197 S.E. 176 (1938). A defendant may not be asked whether he has been accused, arrested or indicated for a particular crime, but "[i]t is permissible, for purposes of impeachment, to cross-examine a witness, including the defendant in a criminal case, by asking disparaging questions concerning collateral matters relating to his criminal and degrading conduct. [Citations omitted.] Such questions relate to matters within the knowledge of the witness, not to accusations of any kind made by others." State v. Williams, 279 N.C. 663, 185 S.E.2d 174 (1971). The scope of such questions is subject to the discretion of the trial judge, and the questions must be asked in good faith. State v. Williams, supra; State v. Ross, 275 N.C. 550, 169 S.E.2d 875 (1969); State v. Bell, 249 N.C. 379, 106 S.E.2d 495 (1959). When defendant's second assignment is subjected to these rules, its lack of merit is quite apparent.
The Court notes ex mero motu that in Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (decided 2 July 1976), the United States Supreme Court invalidated the death penalty provisions of G.S. 14-17 (Cum.Supp.1975), the statute under which defendant was indicted, convicted and sentenced to death. Therefore, by authority of the provisions of the 1973 Session Laws, chapter 1201, section 7 (1974 Session), a sentence of life imprisonment is substituted in lieu of the death penalty in this case. The consecutive ten-year terms for the auto thefts, unappealed from, shall commence at the end of the life sentence.
Our examination of the entire record discloses no error affecting the validity of the verdict returned by the jury. The trial and verdict must therefore be upheld. To the end that a sentence of life imprisonment may be substituted in lieu of the death sentence heretofore imposed, the case is remanded to the Superior Court of New Hanover County with directions (1) that the presiding judge, without requiring the presence of defendant, enter a judgment imposing life imprisonment for the first degree murder of which defendant has been convicted; and (2) that in accordance with this judgment the clerk of superior court issue commitments in substitution for the commitments heretofore issued. It is further ordered that the clerk furnish to defendant and his counsel a copy of the judgment and commitments as revised in accordance with this opinion.
NO ERROR IN THE VERDICT.
DEATH SENTENCE VACATED.